                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION


MICHAEL JIMENEZ                                          §

VS.                                                      §                  CIVIL ACTION NO. 9:16-CV-2

SHARON WYNNE, et al.,                                    §

                   ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
                   RECOMMENDATION RE MOTION OF WHIGHAM AND SHAW
       Plaintiff, Michael Jimenez, an inmate confined at the Gib Lewis Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights complaint pursuant to 42 U.S.C. § 1983 against defendants Sharon
Wynne, Terrance Shaw, and Phillip Whigham.

       The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends Defendant Whigham and Shaw’s Motion for Summary Judgment be

granted (docket entry no. 72).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1




       1
           Plaintiff received a copy of the Report and Recommendation on February 13, 2019 (docket entry no. 75).
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendation of the Magistrate Judge.


              So ORDERED and SIGNED March 11, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                               2
